                    IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF TEXAS

                                BEAUMONT DIVISION

WHILLEY DAVIS                              §

VS.                                        §      CIVIL ACTION NO. 1:12cv263

OFFICER WILLIAM                            §

                        MEMORANDUM OPINION AND ORDER

      Plaintiff Whilley Davis, proceeding pro se, filed this civil

rights lawsuit.

      Plaintiff has filed a motion (doc. no. 85) asking in part that

this case be dismissed without prejudice.                 The court is of the

opinion it would be the interest of justice to grant the motion and

dismiss this lawsuit.

      The court notes plaintiff indicates he may wish to have this

case reinstated at some later date.                  If plaintiff subsequently

decides to proceed with this lawsuit, he should so inform the court

and file a motion asking that the final judgment be vacated.

                                        ORDER

      For the reasons set forth above, plaintiff’s motion requesting

dismissal of this action is GRANTED.                A final judgment dismissing

this lawsuit without prejudice shall be entered.

      SIGNED this the 28 day of November, 2018.




                                 ____________________________
                                 Thad Heartfield
                                 United States District Judge
